DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4, 6 – 11, 13 – 16, 18 of U.S. Patent No. 10,122,308. Although the claims at issue are not identical, they are not patentably distinct from each other because both the Patent and the Present Application .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3, 9, 10, 11, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 8,946,915) in view of Taylor et al (US 2015/0357952).
Yu et al discloses,
Regarding claims 1, 10, 16, a method/apparatus/genset having an engine 102 driving a generator 104 and sending the power to a load 112 and a controller 202-1, 202-2, 202-3 (see figure 1).  Also, it is determined a threshold parameter of an output power of the genset (engine-generator) and operating the engine at a first speed (column 5, lines 1 – 4; see figure 2, any first point on power curve; implicitly disclosing a history) and comparing a parameter of the output power to a threshold over a plurality of changes in demand of the load (column 5, lines 40 – 55) since the power curve load is related to a plurality of changes in demand load (see figure 2; column 4, lines 5 - 17, 40, 41; column 3, lines 51 – 60) and determining whether to adjust a speed of the engine from a first to a second speed in response to a comparison of the parameter to the threshold, since adjustment to a second power curve can be done or changes via offset changes (see column 6, lines 12 – 38; column 5, lines 30 – 36; see figure 3).
However, Yu et al does not disclose explicitly recording the load response history.

Regarding claims 3, 11, 17, Yu et al discloses, comparing a parameter of output power to a threshold parameter of an output power of the genset (engine-generator) and operating the engine at a first speed (column 5, lines 1 – 4; see figure 2, any first point on power curve) and comparing a parameter of the output power to a threshold over a plurality of changes in demand of the load (column 5, lines 40 – 55) since the power curve load is related to a plurality of changes in demand load (see figure 2; column 4, lines 5 - 17, 40, 41; column 3, lines 51 – 60) and determining whether to adjust a speed of the engine from a first to a second speed in response to a comparison of the parameter to the threshold, since adjustment to a second power curve can be done or changes via offset changes (see column 6, lines 12 – 38; column 5, lines 30 – 36; see figure 3).
Regarding claim 9, Taylor et al discloses different load levels can be used since a power curve is used (see paragraph 0021).
.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al as applied to claim 1 above, and further in view of Bax et al (US 2008/0157593).
The combined device discloses all of the limitations above.  However, the combined device does not disclose that the load can be an air conditioner compressor motor.
On the other hand, Bax et al discloses a power system in which an engine is used for driving a generator (see figure 2) and the load affecting the system can be an air conditioner compressor motor (see paragraph 0049).
It would have been obvious before the time the invention was filed to design the combined device as disclosed above and to disclose having an air conditioner compressor motor as one of the loads for the purpose of facilitating a reduction in the electrical power device and permitting a final steady mode of operation of the genset unit as disclosed by Bax et al.

Claim 7, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al in view of Gomez, III, hereafter “Gomez” (US 2010/0236222).
The combined device discloses all of the limitations above.  However, the combined device does not disclose controlling the system based on ambient temperature.
On the other hand, Gomez discloses,
Regarding claims 7, 15, monitoring an ambient condition and determining whether to adjust the speed of the engine (paragraph 0028).
Regarding claim 8, that the ambient condition is an ambient temperature and changing the speed from a first to a second speed (since different ramping fuel values for the engine are used and thus changing the speed; see figure 2) if the ambient temperature exceeds a threshold (paragraph 0035, 0036).
It would have been obvious before the time the invention was filed to design the combined device as disclosed above and to disclose controlling an engine based on an ambient temperature for the purpose of improving the efficiency of the power system as disclosed by Gomez.


Allowable Subject Matter
Claims 4 – 6, 12 – 14, 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the double patenting rejection noted above.
The prior fails to disclose controlling the system based on the magnitude of the voltage with respect to the speed of the engine as specifically described in the claims.

Response to Arguments
Applicant's arguments filed 02/16/21 have been fully considered but they are not persuasive.
Regarding the remarks that Yu et al fails to disclose the claimed invention, specially as described in claim 10 (as pointed out in the remarks) , first of all, the Webster’s II Dictionary, defines the word, history, as recorded events of the past.
With that in mind, recording “a load response history” needs to be done only once at some point in the past (e.g. when the genset machine was initially made by Yu et al) in order to qualify as history.
recorded event of the past (emphasis: history).
Thus, Yu et al discloses an engine of a generator set (genset; see title) in which the genset is set at a  first speed to provide an output electrical power to a load (column 3, lines 3 – 8), record a load response history (at the time of conception of the invention; column 4, line 59 – 6), which involve changes in a parameter of the output of the generator (since the generator is directly coupled to the engine; see column 3, lines 19 – 23, 31, 32; column 5, lines 10 – 21) over changes (it is noted that the claim does NOT specify when these changes occur) in a demand of the load and determine whether to adjust a speed of the engine in response to the load (column 3, lines 51 – 56, 60 – 65) response history (initial recorded event at conception of the Yu et al invention; column 5, lines 23 – 29). 

It was noted in the office action that Yu et al disclose such “history” feature implicitly.  Such implicit feature has been explained above. Moreover, Yu et al applies to such history claim language due to the broad claim language disclose in the claims.  
more specific regarding the recording of the “load response history” as mentioned in the Present Application in order to differentiate from the Prior Art.
Regarding the remark pertaining to Taylor et al, such reference discloses explicitly, a load response history, which involves the generator.  Taylor et al also teaches recording a history, which takes into account the electrical power provided by the generator (paragraph 0020) over changes of a load demand (paragraph 0018) and further mentions adjusting (or whether to adjust the speed) the speed in response to the history (paragraphs 0020, 0021).
It is noted that Taylor et al mentions in paragraph 0020, that the speed and load provided by the generator can be detected via “a power meter”.  
Using a power meter in order to detect (and record a value of the generator, thus create a history) has been well-known in the field of engineers.  Any engineer or engineer student would be capable of taking a conventional power meter, record the output of a generator and enter the values in a spreadsheet (create a history) and compare such values to present/future values in order to make an adjustment.  
Such procedures can also be done using an ordinary oscilloscopes (“using voltage waveform produced by the generator” in order to detect the speed of the generator, see paragraph 0017 of Taylor et al) in any engineering student lab.



The claim language is very broad, thus the prior art reads on the claim language as presented.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

April 1, 2021